

CALL OPTION AGREEMENT
 
This CALL OPTION AGREEMENT (this “Agreement”) is made and entered into as of
July 9, 2010 (the “Effective Date”), among Hailong Liu with the ID number
342421197009077510, a resident of the People’s Republic of China (the
“Purchaser”) and Sherry Xue Li with the passport number 112868343, a resident of
U.S. (the “Seller”). Purchaser and Seller are also referred to herein together
as the “Parties” and individually as a “Party.”
 
RECITALS
 
WHEREAS, BUYONATE, INC., a Delaware shell company (the “Shell Company”), CHINA
ELECTRONIC HOLDINGS, INC, a Delaware corporation (“CEH”) and the stockholders
and warrantholders of CEH have entered into a Share Exchange Agreement (the
“Exchange Agreement”) as of July 9, 2010. Pursuant to the Exchange Agreement,
the Shell Company is expected to acquire 100% of the issued and outstanding
capital stock of CEH;
 
WHEREAS, at the closing of the Exchange Agreement, the Seller will hold directly
11,556,288  shares of common stock of the Shell Company (the “Common Stock”);
 
WHEREAS, the Seller desires to grant to Purchaser an option to acquire 100% of
the shares of Common Stock to be issued to her pursuant to the Exchange
Agreement (for purposes of this Agreement, including the Call Right described
herein, the “Seller’s Shares”) pursuant to the terms and conditions set forth
herein;
 
NOW, THEREFORE, the Parties, in consideration of the foregoing premises and the
terms, covenants and conditions set forth below, and for other good and valuable
consideration, receipt of which is acknowledged, hereby agree as follows:
 
AGREEMENT
 
DEFINITIONS; INTERPRETATION
 
1.1.    Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:
 
“Bankruptcy Law” means any Law of any jurisdiction relating to bankruptcy,
insolvency, corporate reorganization, company arrangement, civil rehabilitation,
special liquidation, moratorium, readjustment of debt, appointment of a
conservator, trustee or receiver, or similar debtor relief.
 
“Business Day” means any day on which commercial banks are required to be open
in the United States.


“Call Price” means, with respect to any exercise of the Call Right, US $0.0001
per share of the Seller’s Shares subject to any Call Exercise Notice.


“Conditions” means Conditions 1 through 4, as defined below, in the aggregate.
 
“Condition 1” means: the filing of Form 10-Q with the U.S. Securities and
Exchange Commission (the “Filing”), following the execution of the Exchange
Agreement.
 
“Condition 2” means 2 years after the Filing.
 
"Distributions" means any cash proceeds arising from or in respect of, or in
exchange for, or accruing to or in consequence of the Seller’s Shares from the
date hereof to the Expiration Date, including without limitation, the Dividends.
 
"Dividends" means the dividends declared by the Shell Company and accrued in
respect of the Seller’s Shares (whether or not such dividends shall have been
paid and received by the Purchaser or his Nominee(s)).
 
“Government Authority” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Person and any court or other tribunal); or (d)
individual, Person or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.

 
1

--------------------------------------------------------------------------------

 
 
“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
order, edict, decree, proclamation, treaty, convention, rule, regulation,
permit, ruling, directive, pronouncement, requirement (licensing or otherwise),
specification, determination, decision, opinion or interpretation that is, has
been or may in the future be issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Government Authority.
 
"Nominee" means such person nominated by the Purchaser in the Transfer Notice to
be the transferee of the Call Right or the Seller’s Shares;
 
“Person” means any individual, firm, company, corporation, limited liability
company, unincorporated association, partnership, trust, joint venture,
governmental authority or other entity, and shall include any successor (by
merger or otherwise) of such entity.
 
“Transfer Notice” means the notice substantially in the form set out in Appendix
B.
 
1.2.    Interpretation.
 
 (a)       Certain Terms. The words “hereof,” “herein,” “hereunder” and similar
words refer to this Agreement as a whole and not to any particular provision of
this Agreement. The term “including” is not limited and means “including without
limitation.”
(b)            Section References; Titles and Subtitles. Unless otherwise noted,
all references to Sections herein are to Sections of this Agreement. The titles,
captions and headings of this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 
(c)            Reference to Entities, Agreements, Statutes. Unless otherwise
expressly provided herein, (i) references to a Person include its successors and
permitted assigns, (ii) references to agreements (including this Agreement) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto or supplements thereof
and (iii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such statute or regulation.
 
2.    CALL RIGHT
 
2.1.    Call Right. The Purchaser shall have, during the Exercise Period (as
defined below), and when a Condition is met, the right and option to purchase
from the Seller, and upon the exercise of such right and option the Seller shall
have the obligation to sell to the Purchaser or his Nominee(s), a portion of the
Seller’s Shares identified in the Call Exercise Notice (the “Call Right”).
Purchaser or Nominee(s) shall be permitted to purchase, and Seller shall be
obligated to sell, the following number of Seller’s Shares upon the attainment
of the following Conditions:
 
Condition
 
Number of Seller’s Shares as to which there is a Call Right
           
Condition 1
    50 %          
Condition 2
    50 %

 
Notwithstanding anything in this Agreement, in case that the Seller violates any
provisions of this Agreement, the Purchaser shall receive an irrevocable Call
Right to any and all of the Seller’s Shares then held by the Seller, without any
regard to the Conditions being met. The Purchaser shall be entitled to exercise
such Call Right immediately and the Seller shall transfer to the Purchaser or
his Nominee(s) all the Seller’s Shares immediately upon the Purchaser’s or his
Nominee(s)’s exercise of such Call Right.
 
2.2.    Call Period. The Call Right shall be exercisable by Purchaser, by
delivering a Call Exercise Notice at any time during the period (the “Exercise
Period”) commencing on the date hereof and ending at 6:30 p.m. (New York time)
on the fifth anniversary date therefrom (such date or the earlier expiration of
the Call Right is referred to herein as the “Expiration Date”).
 
2..3.    Nominees: The Purchaser may, at any time during the Exercise Period, at
his sole discretion, nominate one or more person(s) (each a “Nominee”) to be the
transferee(s) of whole or part of his Call Right, who shall hold and/or exercise
the transferred Call Right on behalf of the Purchaser.

 
2

--------------------------------------------------------------------------------

 

2.4.    Exercise Process. In order to exercise the Call Right during the
Exercise Period, the Purchaser or his Nominee(s) shall deliver to the Seller, a
written notice of such exercise substantially in the form attached hereto as
Appendix A (a “Call Exercise Notice”) to such address or facsimile number as set
forth therein. The Call Exercise Notice shall indicate the number of the
Seller’s Shares as to which the Purchaser or his Nominee(s) is/are then
exercising his Call Right and the aggregate Call Price. Provided the Call
Exercise Notice is delivered in accordance with Section 5.4 to the Seller on or
before 6:30 p.m. (New York time) on a Business Day, the date of exercise (the
“Exercise Date”) of the Call Right shall be the date of such delivery of such
Call Exercise Notice. In the event the Call Exercise Notice is delivered after
6:30 p.m. (New York time) on a Business Day or on a day which is not a Business
Day, the Exercise Date shall be deemed to be the first Business Day after the
date of such delivery of such Call Exercise Notice. The delivery of a Call
Exercise Notice in accordance herewith shall constitute a binding obligation (a)
on the part of the Purchaser or his Nominee(s) to purchase, and (b) on the part
of the Seller to sell, the Seller’s Shares subject to such Call Exercise Notice
in accordance with the terms of this Agreement.
 
2.5.    Call Price. If the Call Right is exercised pursuant to this Section 2,
as payment for the Seller’s Shares being purchased by the Purchaser or
Nominee(s) pursuant to the Call Right, such Purchaser or Nominee(s) shall pay
the aggregate Call Price to the Seller within fifteen (15) Business Days of the
Exercise Date.
 
2.6    Delivery of the Shares. Upon the receipt of a Call Exercise Notice, the
Seller shall deliver, or take all steps necessary to cause to be delivered the
Seller’s Shares being purchased pursuant to such Call Exercise Notice within
three (3) Business Days of the date of a Call Exercise Notice.
 
2.7    Transfer Notice: In case that the Purchaser transfers any or all of his
Call Right to one or more Nominees in accordance with Section 2.3 above, the
Purchaser shall provide a Transfer Notice to the Seller.
 
2..8    Voting Trust: The Seller hereby agrees to irrevocably appoint the
Purchaser with the exclusive right to
exercise, on his behalf, all of his voting rights of the Seller’s Shares in
accordance with the relevant laws and Articles of Association of the Shell
Company; the Purchaser shall have right to vote on behalf of the Seller to vote
for relevant issues including but not limited to selling or transferring all or
any of his shares of the Shell Company, and to appoint and elect the directors
of the Shell Company, CEH and Lu’an Guoying Electronic Sales Co., Ltd. (the
“Company”), a PRC company which is the wholly owned subsidiary of CEH, before
all Seller’s Shares are transferred to the Purchaser. The Purchaser agrees to
accept such authorization.
 
3.    ENCUMBRANCES; TRANSFERS, SET-OFF AND WITHHOLDINGS
 
3.1.    Encumbrances. Upon exercise of the Call Right, the Seller’s Shares being
purchased shall be sold,
transferred and delivered to the Purchaser free and clear of any claim, pledge,
charge, lien, preemptive rights, restrictions on transfers (except as required
by securities laws of the United States), proxies, voting agreements and any
other encumbrance whatsoever.
 
3.2    Transfers. Prior to the Expiration Date, the Seller shall continue to
own, free and clear of any hypothecation,
pledge, mortgage or other encumbrance, except pursuant to this Agreement, such
amount of the Seller’s Shares as may be required from time to time in order for
the Purchaser to exercise his Call Right in full.
 
3.3.    Set-off. The Purchaser shall be entitled to receive all of the Seller’s
Shares subject to the exercise of a Call
Right, and for the purposes of this Agreement, Seller hereby waives, as against
the Purchaser or his Nominee(s), all rights of set-off or counterclaim that
would or might otherwise be available to the Seller.
 
4.    REPRESENTATIONS, WARRANTIES AND COVENANTS.
 
4.1.    Representations and Warranties by the Seller. The Seller represents and
warrants to the Purchaser that:
 
(a)           Valid and Binding Obligations. This Agreement, and all agreements
and documents executed and delivered pursuant to this Agreement, constitute
valid and binding obligations of the Seller, enforceable against such Seller in
accordance with its terms, subject to applicable Bankruptcy Laws and other laws
or equitable principles of general application affecting the rights of creditors
generally.
 
(b)           No Conflicts. Neither the execution or delivery of this Agreement
by the Seller nor the fulfillment or compliance by the Seller with any of the
terms hereof shall, with or without the giving of notice and/or the passage of
time, (i) conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract or any judgment,
decree or order to which Seller is subject or by which the Seller is bound, or
(ii) require any consent, license, permit, authorization, approval or other
action by any Person or Government Authority which has not yet been obtained or
received. The execution, delivery and performance of this Agreement by the
Seller or compliance with the provisions hereof by the Seller do not, and shall
not, violate any provision of any Law to which the Seller is subject or by which
it is bound.

 
3

--------------------------------------------------------------------------------

 
 
(c)           No Actions. There are no lawsuits, actions (or to the best
knowledge of the Seller, investigations), claims or demands from any other third
party, or other proceedings pending or, to the best of the knowledge of the
Seller, threatened against the Seller which, if resolved in a manner adverse to
the Seller, would adversely affect the right or ability of the Seller to carry
out its obligations set forth in this Agreement (the “Actions”) as of the
execution of this Agreement. The Seller further warrants and covenants that such
actions will not occur after the execution of this Agreement.
 
(d)           Title. The Seller owns the Seller’s Shares free and clear of any
claim, pledge, charge, lien, preemptive rights, restrictions on transfers,
proxies, voting agreements and any other encumbrance whatsoever, except as
contemplated by this Agreement. The Seller has not entered into or is a party to
any agreement that would cause the Seller to not own such Seller’s Shares free
and clear of any encumbrance, except as contemplated by this Agreement.
 
(e)           Exercise of Rights. Without first obtaining written instruction
from the Purchaser, the Seller will not exercise any rights in connection with
the Seller’s Shares to which the Seller is entitled as of the date of this
Agreement, including but not limited to voting rights, share transfer right,
dividends rights, preemptive right or any rights in connection with pledge,
proxy, charge, lien. The Seller further warrants and covenants that it will,
unconditionally and immediately, exercise any rights in connection with the
Seller’s Shares in compliance with the Purchaser’s written instruction upon its
receipt of such written instruction.
 
4..2   Representations and Warranties by Purchaser. The Purchaser represents and
warrants to the Seller that:
 
(a)           Valid and Binding Obligations. This Agreement, and all agreements
and documents executed and delivered pursuant to this Agreement, constitute
valid and binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with its terms, subject to applicable Bankruptcy Laws
and other laws or equitable principles of general application affecting the
rights of creditors generally.
 
(b)           No Conflicts. Neither the execution nor delivery of this Agreement
by the Purchaser nor the fulfillment or compliance by the Purchaser with any of
the terms hereof shall, with or without the giving of notice
and/or the passage of time, (i) conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, any contract
or any judgment, decree or order to which Purchaser is subject or by which
Purchaser is bound, or (ii) require any consent, license, permit, authorization,
approval or other action by any Person or Government Authority which has not yet
been obtained or received. The execution, delivery and performance of this
Agreement by the Purchaser or compliance with the provisions hereof by the
Purchaser do not, and shall not, violate any provision of any Law to which
Purchaser is subject or by which it is bound.
 
(c)    No Actions. There are no lawsuits, actions (or to the best knowledge of
the Purchaser,
investigations), claims or demands or other proceedings pending or, to the best
of the knowledge of the Purchaser, threatened against the Purchaser which, if
resolved in a manner adverse to the Purchaser, would adversely affect the right
or ability of the Purchaser to carry out his obligations set forth in this
Agreement.
 
4..3.    Covenants.
 
(a)           Without the prior written consent of the Purchaser, the Seller
shall vote the Seller’s Shares such that the Shell Company shall not (i) issue
or create any new shares, equity, registered capital, ownership interest, or
equity-linked securities, or any options or warrants that are directly
convertible into, or exercisable or exchangeable for, shares, equity, registered
capital, ownership interest, or equity-linked securities of the Shell Company or
other similar equivalent arrangements, (ii) alter the shareholding structure of
the Shell Company and/or CEH, (iii) cancel or otherwise alter the Seller’s
Shares, (iv) amend the charter or the by-laws of the Shell Company and/or CEH,
(v) liquidate or wind up the Shell Company and/or CEH, (vi) sell, transfer,
assign, hypothecate or otherwise reduce the value of any assets held by the
Shell Company including but without limitation, any and all shares of CEH held
by the Shell Company and the Company held by CEH, (vi) act or omit to act in
such a way that would be detrimental to the interest of the Purchaser in the
Seller’s Shares or (vii) transfer, assign, pledge, hypothecate or vest any
option on his shares in the Shell Company to any third party. The Seller shall
cause the Shell Company, CEH and the Company to disclose to the Purchaser true
copies of all the financial, legal and commercial documents of the Shell
Company, CEH and the Company and the resolutions of the shareholders and the
board of directors.
 
(b)           The Seller agrees that the Purchaser or his Nominee(s) shall be
entitled to all the Distributions in respect of the Seller’s Shares. In the
event that any such Distributions have been received by the Seller for any
reason, the Seller shall, at the request of the Purchaser, pay an amount
equivalent to the Distributions received by him to the Purchaser or his
Nominee(s) at the time of the exercise of the Call Right by the Purchaser or his
Nominee(s).

 
4

--------------------------------------------------------------------------------

 
 
(c)           The transaction contemplated hereunder and any information
exchanged between the Parties pursuant to this Agreement will be held in
complete and strict confidence by the concerned Parties and their respective
advisors, and will not be disclosed to any person except: (i) to the Parties’
respective officers, directors, employees, agents, representatives, advisors,
counsel and consultants that reasonably require such information and who agree
to comply with the obligation of non-disclosure pursuant to this Agreement; (ii)
with the express prior written consent of the other Party; or (iii) as may be
required to comply with any applicable law, order, regulation or ruling, or an
order, request or direction of a government agency; provided, however, that the
foregoing shall not apply to information that: (1) was known to the receiving
Party prior to its first receipt from the other Party; (2) becomes a matter of
public knowledge without the fault of the receiving Party; or (3) is lawfully
received by the Party from a third person with no restrictions on its further
dissemination.
 
(d)           If at any time: (i) the Seller fails to deliver the Seller’s
Shares in accordance with this Agreement, if such failure is not remedied on or
before the third Business Day after notice of such failure is given to the
Seller by the Purchaser; (ii) the Seller fails to comply with or perform any
agreement, covenant or obligation to be complied with or performed by the Seller
in accordance with this Agreement if such failure is not remedied on or before
the third Business Day after notice of such failure is given to the Seller by
the Purchaser; or (iii) the Seller (1) becomes insolvent or is unable to pay his
debts or fails or admits in writing his inability generally to pay his debts as
they become due; (2) makes a general assignment, arrangement or composition with
or for the benefit of his creditors; (3) institutes or has instituted against
his a proceeding seeking a judgment of insolvency or bankruptcy or any relief
under any Bankruptcy Law, (4) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for him or for all or substantially all his assets;
(5) has a secured party that takes possession of all or substantially all his
assets or has a distress, execution, attachment, sequestration or other legal
process levied, enforced or sued on or against all or substantially all his
assets, (6) causes or is subject to any event with respect to him which, under
the applicable Law, has an analogous effect to any of the events described in
clauses (1) through (5); or (7) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts, then the Call Right shall become immediately exercisable in respect of all
of the Seller’s Shares without further regard to the occurrence of any of the
Conditions as per Section 2 of this Agreement.

 
5

--------------------------------------------------------------------------------

 
 
5.    MISCELLANEOUS.
 
5.1.    Governing Law; Jurisdiction. This Agreement shall be construed according
to, and the rights of the Parties shall be governed by, the laws of the State of
New York, without reference to any conflict of laws principle that would cause
the application of the laws of any jurisdiction other than New York,. Each Party
hereby irrevocably submits to the exclusive jurisdiction of the federal and
state courts sitting in the City of New York, for the adjudication of any
dispute hereunder or in connection herewith, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that such, suit, action or proceeding is brought in
an inconvenient forum, or that the venue of such suit, action or proceeding is
improper.
 
5.2.    Successors and Assigns. No Party may assign this Agreement or any rights
or obligations hereunder without the prior written consent of the other Party.
The provisions hereof shall inure to the benefit of, and be binding upon, the
successors and permitted assigns of the Parties.
 
5.3.    Entire Agreement; Amendment. This Agreement constitutes the full and
entire understanding and agreement between and among the Parties with regard to
the subject matter hereof. Any term of this Agreement may be amended only with
the written consent of each Party.
 
5.4.    Notices and Other Communications. Any and all notices, requests, demands
and other communications required or otherwise contemplated to be made under
this Agreement shall be in writing and shall be provided by one or more of the
following means and shall be deemed to have been duly given (a) if delivered
personally, when received, (b) if transmitted by facsimile, on the date of
transmission with receipt of a transmittal confirmation, or (c) if by an
internationally recognized overnight courier service, one Business Day after
deposit with such courier service. All such notices, requests, demands and other
communications shall be addressed to such address or facsimile number as a party
may have specified to the other parties in writing delivered in accordance with
this Section 5.4.
 
5.5.    Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any Person hereunder, upon any breach or default under
this Agreement, shall impair any such right, power or remedy nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Person hereunder
of any breach or default under this Agreement, or any waiver on the part of any
Person of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing and
signed by the waiving or consenting Person.
 
5.6.    Severability. If any provision of this Agreement is found to be invalid
or unenforceable, then such provision shall be construed, to the extent
feasible, so as to render the provision enforceable and to provide for the
consummation of the transactions contemplated hereby on substantially the same
terms as originally set forth herein, and if no feasible interpretation would
save such provision, it shall be severed from the remainder of this Agreement,
which shall remain in full force and effect unless the severed provision is
essential to the rights or benefits intended by the Parties. In such event, the
Parties shall use best efforts to negotiate, in good faith, a substitute, valid
and enforceable provision or agreement which most nearly affects the Parties’
intent in entering into this Agreement.

 
6

--------------------------------------------------------------------------------

 
 
5.7            Construction. The language used in this Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rules of strict construction will be applied against any Party.
 
5.8.    Further Assurances. The Parties shall perform such acts, execute and
deliver such instruments and documents and do all other such things as may be
reasonably necessary to effect the transactions contemplated hereby.
 
5.9.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party.


5.10      Supersede. This Agreement will supersede and replace all other
agreements between the Parties of the same subject matter.
 
[Remainder of the Page Intentionally Left Blank]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
Purchaser:
 
 
Hailong Liu
 
Seller:
 
  
Sherry Xue Li


 
8

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
Form of Exercise Notice
 
[Date]
[________________] (the “Seller”)
[________________]
[________________]
Attention: [_______]


Re:           Call Option Agreement dated July 9, 2010 (the “Call Option
Agreement”) among Hailong Liu (“Purchaser”) and Sherry Xue Li (the “Seller”).
 
Dear Sir:
 
In accordance with Section 2.4 of the Call Option Agreement, Purchaser hereby
provides this notice of exercise of the Call Right in the manner specified
below:
 

 
(a)
The Purchaser hereby exercises its Call Rights with respect to Seller’s Shares
pursuant to the Call Option Agreement.

 

 
(b)
The Purchaser intends to buy [   ] Seller’s Shares and shall pay the sum of
US$                       to the Seller.

 
Dated:  _______________, ______
       
_______________________________


 
9

--------------------------------------------------------------------------------

 
 
Form of Transfer Notice
 
To            :           [         ] (the “Seller”)
 
From :                  [         ] (the “Purchaser”)
 
I, the undersigned, refer to the Call Option Agreement (the "Call Option
Agreement") dated July 9, 2010 made between Purchaser and Seller. Terms defined
in the Call Option Agreement shall have the same meanings as used herein.
 
I hereby give you notice that I will transfer to [Nominees' names] the following
portion of the Call Right, expressed in terms of the number of Seller’s Shares
represented by the portion of the Call Right transferred in accordance with the
terms and conditions of the Call Option Agreement,.
 
Nominees                              Option Shares to be Transferred
 
Dated [                   ]
 
Yours faithfully
 
 
Name: [Purchaser]


 
 

--------------------------------------------------------------------------------

 